September 5, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Municipal Bond Opportunity Fund 1933 Act File No.: 033-07496 1940 Act File No.: 811-04764 CIK No.: 0000797923 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 56 to the Registration Statement, electronically filed with the Securities and Exchange Commission on August 28, 2017. Please address any comments or questions to my attention at 212-922-6838. Sincerely, /s/Loretta Johnston Loretta Johnston Supervisory Paralegal
